Exhibit (10)(f)
EXECUTION COPY
 
 
VULCAN MATERIALS COMPANY
and
WILMINGTON TRUST COMPANY,
Trustee
THIRD SUPPLEMENTAL INDENTURE
Dated as of February 3, 2009
to
SENIOR DEBT INDENTURE
Dated as of December 11, 2007
10.125% Notes due 2015
10.375% Notes due 2018
 
 

 



--------------------------------------------------------------------------------



 



THIRD SUPPLEMENTAL INDENTURE, dated as of February 3, 2009 (this “Supplemental
Indenture”), between Vulcan Materials Company, a corporation duly organized and
existing under the laws of the State of New Jersey, having its principal office
at 1200 Urban Center Drive, Birmingham, Alabama 35242 (the “Company”), and
Wilmington Trust Company, a corporation duly organized and existing under the
laws of the State of Delaware, as trustee (the “Trustee”).
WHEREAS, the Company executed and delivered the senior debt indenture, dated as
of December 11, 2007, to the Trustee (as heretofore supplemented, the
“Indenture”), to provide for the issuance of the Company’s notes or other
evidences of indebtedness (the “Securities”), to be issued in one or more
series;
WHEREAS, pursuant to the terms of the Indenture, the Company desires to provide
for the establishment of two new series of its notes under the Indenture to be
known as its “10.125% Notes due 2015” (the “2015 Notes”) and “10.375% Notes due
2018” (the “2018 Notes”), the form and substance of each of the series and the
terms, provisions and conditions thereof to be set forth as provided in the
Indenture and this Supplemental Indenture;
WHEREAS, the Board of Directors of the Company pursuant to resolutions duly
adopted on November 12, 2007 and January 21, 2009, and the Pricing Committee
thereof pursuant to resolutions duly adopted on January 23, 2009, have duly
authorized the issuance of the 2015 Notes and the 2018 Notes, and have
authorized the proper officers of the Company to execute any and all appropriate
documents necessary or appropriate to effect each such issuance;
WHEREAS, this Supplemental Indenture is being entered into pursuant to the
provisions of Article Two and Section 901(7) of the Indenture;
WHEREAS, the Company has requested that the Trustee execute and deliver this
Supplemental Indenture; and
WHEREAS, all things necessary to make this Supplemental Indenture a valid
agreement of the Company, in accordance with its terms, and to make each of the
2015 Notes and the 2018 Notes, each when executed by the Company and
authenticated and delivered by the Trustee or an authentication agent, the valid
obligations of the Company, have been performed, and the execution and delivery
of this Supplemental Indenture has been duly authorized in all respects;
NOW THEREFORE, in consideration of the premises and the purchase and acceptance
of each of the 2015 Notes and the 2018 Notes by the Holder thereof, and for the
purpose of setting forth, as provided in the Indenture, the forms and terms of
each of the 2015 Notes and the 2018 Notes, the Company covenants and agrees,
with the Trustee, as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE ONE
DEFINITIONS
Section 101. Definition of Terms.
Unless the context otherwise requires:
     (a) each term defined in the Indenture has the same meaning when used in
this Supplemental Indenture;
     (b) the singular includes the plural and vice versa; and
     (c) headings are for convenience of reference only and do not affect
interpretation.
“Agent Member” means any member of, or participant in, the Depositary.
“Change of Control” means the occurrence of any of the following: (1) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) (other than the Company or one of its
subsidiaries) becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the Voting
Stock of the Company or other Voting Stock into which the Voting Stock of the
Company is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of shares; (2) the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or more series of related transactions, of all or substantially all of
the assets of the Company and the assets of its subsidiaries, taken as a whole,
to one or more Persons (other than the Company or one of its subsidiaries); or
(3) the first day on which a majority of the members of the Board of Directors
of the Company is composed of members who are not Continuing Directors.
Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (1) the Company becomes a direct or indirect wholly-owned
subsidiary of a holding company and (2)(A) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Voting Stock of the Company
immediately prior to that transaction or (B) immediately following that
transaction no person (other than a holding company satisfying the requirements
of this sentence) is the beneficial owner, directly or indirectly, of more than
50% of the Voting Stock of such holding company.
“Continuing Directors” means, as of any date of determination, any member of the
Company’s Board of Directors who (1) was a member of such Board of Directors on
the date of this Supplemental Indenture or (2) was nominated for election,
elected or appointed to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such Board of Directors at the
time of such nomination, election or appointment (either by a specific vote or
by approval of the Company’s proxy statement in which such member was named as a
nominee for election as a director, without objection to such nomination).

-2-



--------------------------------------------------------------------------------



 



“Exchange Notes” means the notes issued pursuant to the Exchange Offer and their
Successor Notes and shall be in the form of Unrestricted Global Notes. The
Exchange Notes shall be deemed part of the same series as the Original Notes for
which they are exchanged.
“Exchange Offer” has the meaning specified in each of the forms of the 2015 Note
and the 2018 Note contained in Exhibit A and Exhibit B, respectively.
“Exchange Offer Registration Statement” has the meaning specified in each of the
forms of the 2015 Note and the 2018 Note contained in Exhibit A and Exhibit B,
respectively.
“Global Note” means each of a 2015 Note or a 2018 Note that evidences all or
part of the 2015 Notes or the 2018 Notes, respectively, and bears the legend
specified in Exhibit A and Exhibit B, respectively. The Restricted Global Notes,
the Regulation S Global Notes, and the Unrestricted Global Notes representing
the 2015 Notes and the 2018 Notes shall each be a Global Note.
“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating categories of Moody’s); a rating of BBB-
or better by S&P (or its equivalent under any successor rating categories of
S&P); and the equivalent investment grade credit rating from any additional
Rating Agency or Rating Agencies selected by the Company.
“Moody’s” means Moody’s Investors Service, Inc.
“Original Notes” means the 2015 Notes and the 2018 Notes issued on February 3,
2009 (and not Regulation S Global Notes, Exchange Notes or Unrestricted Global
Notes).
“Rating Agency” means in respect of any series of Securities (a) each of Moody’s
and S&P; and (b) if either of Moody’s or S&P ceases to rate the Securities of
such series or fails to make a rating of the Securities of such series publicly
available for reasons outside of the Company’s control, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) under
the Exchange Act, selected by the Company and certified by the Company’s Board
of Directors as a replacement agency for the agency that ceased such rating or
failed to make it publicly available.
“Registration Default” has the meaning specified in each of the forms of the
2015 Notes and the 2018 Notes contained in Exhibit A and Exhibit B,
respectively.
“Registration Rights Agreement” means the Exchange and Registration Rights
Agreement, dated February 3, 2009, by and among the Company and Goldman, Sachs &
Co.
“Regulation S” means Regulation S under the Securities Act (or any successor
provision), as it may be amended from time to time.
“Regulation S Global Note” means the Global Notes representing Regulation S
Notes, together with their Successor Notes, which are Global Notes other than
Restricted Global Notes or Unrestricted Global Notes.

-3-



--------------------------------------------------------------------------------



 



“Regulation S Legend” means a legend substantially in the form of the legend
required in each of the forms of the 2015 Note and the 2018 Note contained in
Exhibit A and Exhibit B, respectively, to be placed upon each Regulation S Note.
“Regulation S Notes” means all the 2015 Notes and the 2018 Notes and their
Successor Notes required to bear a Regulation S Legend. Such term includes the
Regulation S Global Note.
“Restricted Global Notes” means the 2015 Notes and the 2018 Notes and any
respective Successor Notes (other than Unrestricted Global Notes) that bear the
Restricted Notes Legend.
“Restricted Notes Legend” means a legend substantially in the form of the legend
required under Rule 144A in each of the forms of 2015 Notes and the 2018 Note
contained in Exhibit A and Exhibit B, respectively.
“Restricted Period” means the period of 41 consecutive days beginning on the day
on which the 2015 Notes or the 2018 Notes are first offered to persons other
than distributors (as defined in Regulation S) in reliance on Regulation S.
“Rule 144A” means Rule 144A under the Securities Act (including any successor
rule thereto), as the same may be amended from time to time.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill, Inc.
“Securities Act” means the Securities Act of 1933 as it may be amended and any
successor act thereto.
“Securities Act Legend” means the Restricted Notes Legend and Regulation S
Legend.
“Shelf Registration Statement” has the meaning specified in each of the forms of
the 2015 Note and the 2018 Note contained in Exhibit A and Exhibit B,
respectively.
“Special Interest” has the meaning specified in each of the forms of the 2015
Notes and the 2018 Note contained in Exhibit A and Exhibit B, respectively.
“Successor Note” of any particular 2015 Note or 2018 Note means every 2015 Note
or 2018 Note issued after, and evidencing all or a portion of the same debt as
that evidenced by, such particular 2015 Note or 2018 Note, respectively; and,
for the purposes of this definition, any Exchange Note issued in exchange for an
Original Note shall be deemed a Successor Note of such Original Note and any
2015 Note or 2018 Note authenticated and delivered under Section 303, 304, 305,
306 or 906 of the Indenture in exchange for or in lieu of a 2015 Note or 2018
Note shall be deemed to evidence the same debt as the particular 2015 Note or
2018 Note, respectively.
“Unrestricted Global Note” means a Global Note that does not contain a
Securities Act Legend.

-4-



--------------------------------------------------------------------------------



 



“Unrestricted Notes Certificate” means a certificate substantially in the form
set forth in Exhibit C.
“Voting Stock” of any specified “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) as of any date means the capital stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.
ARTICLE TWO
GENERAL TERMS AND CONDITIONS OF THE 2015 NOTES
Section 201. Designation and Principal Amount.
There is hereby authorized and established a series of Securities under the
Indenture, designated as the “10.125% Notes due 2015”, which is not limited in
aggregate principal amount. The aggregate principal amount of the 2015 Notes to
be issued shall be as set forth in any Company Order for the authentication and
delivery of the 2015 Notes, pursuant to Section 303 of the Indenture.
Section 202. Maturity.
The Stated Maturity of principal for the 2015 Notes will be December 15, 2015.
Section 203. Further Issues.
The Company may from time to time, without the consent of the Holders of the
2015 Notes, issue additional notes of that series. Any such additional notes
will have the same ranking, interest rate, maturity date and other terms as the
2015 Notes. Any such additional notes, together with the 2015 Notes herein
provided for, will constitute a single series of Securities under the Indenture.
Section 204. Form and Payment.
Principal of, premium, if any, and interest on the 2015 Notes shall be payable
in U.S. dollars.
Section 205. Global Securities.
Upon the original issuance, the 2015 Notes will be represented by one or more
Global Securities registered in the name of Cede & Co., the nominee of The
Depository Trust Company (“DTC”). The Company will issue the 2015 Notes in
denominations of $2,000 and integral multiples of $1,000 in excess thereof and
will deposit the Global Securities with DTC or its custodian and register the
Global Securities in the name of Cede & Co.
Section 206. Securities Act Legend; Transfers and Exchanges.
     (a) Upon the original issuance, the 2015 Notes shall be issued in the form
of Restricted Global Notes.

-5-



--------------------------------------------------------------------------------



 



     (b) Transfers and exchanges of the 2015 Notes and beneficial interests in
such 2015 Notes represented by a Global Note shall be made only in accordance
with this Section 206(b).
          (i) Restricted Global Note to Regulation S Global Note or Unrestricted
Global Note. If the owner of a beneficial interest in the Restricted Global Note
wishes to transfer such interest to a Person who wishes to acquire the same in
the form of a beneficial interest in the Regulation S Global Note or the
Unrestricted Global Note, such transfer may be effected only in accordance with
the provisions of this Section 206(b)(i) and subject to the rules and procedures
of the Depositary. Upon receipt by the Security Registrar of (A) an order given
by the Depositary or its authorized representative directing that a beneficial
interest in the Regulation S Global Note or Unrestricted Global Note in a
specified principal amount be credited to a specified Agent Member’s account and
that a beneficial interest in the Restricted Global Note in an equal amount be
debited from the same or another specified Agent Member’s account and (B) an
Unrestricted Notes Certificate, satisfactory to the Company and duly executed by
the Holder of such Restricted Global Note or his attorney duly authorized in
writing, then the Security Registrar shall reduce the principal amount of such
Restricted Global Note and increase the principal amount of the Regulation S
Global Note or the Unrestricted Global Note by such specified principal amount,
provided that if the transfer is to occur during the Restricted Period, then
such Person will take delivery in the form of a Regulation S Global Note.
          (ii) Regulation S Global Note to Restricted Global Note. If, during
the Restricted Period, the owner of a beneficial interest in the Regulation S
Global Note wishes to transfer such interest to a Person who wishes to acquire
the same in the form of a beneficial interest in the Restricted Global Note,
such transfer may be effected only in accordance with this Section 206(b)(ii)
and subject to the rules and procedures of the Depositary. Upon receipt by the
Security Registrar of (A) an order given by the Depositary or its authorized
representative directing that a beneficial interest in the Restricted Global
Note in a specified principal amount be credited to a specified Agent Member’s
account and that a beneficial interest in the Regulation S Global Note in an
equal principal amount be debited from the same or another specified Agent
Member’s account and (B) an Unrestricted Notes Certificate, satisfactory to the
Company and duly executed by the Holder of such Regulation S Global Note or his
attorney duly authorized in writing, then the Security Registrar, shall reduce
the principal amount of such Regulation S Global Note and increase the principal
amount of the Restricted Global Note by such specified principal amount.
          (iii) Global Note to Non-Global Note. Except as set forth in this
Indenture or pursuant to any such transfer in accordance with the Registration
Rights Agreement, no Global Note may be exchanged in whole or in part for
registered 2015 Notes, and no transfer of a Global Note in whole or in part may
be registered, in the name of any Person other than the Depositary for such
Global Note or a nominee thereof.
Section 207. Definitive Form.

-6-



--------------------------------------------------------------------------------



 



If (a) the Depositary is at any time unwilling or unable to continue as
depositary or ceases to be a registered clearing agency and, in either case, a
successor depositary is not appointed by the Company within 90 days of notice
thereof, (b) an Event of Default has occurred with regard to the 2015 Notes and
has not been cured or waived, or (c) the Company at any time and in its sole
discretion determines not to have the 2015 Notes represented by Global
Securities, the Company may issue the 2015 Notes in definitive form in exchange
for such Global Securities. In any such instance, an owner of a beneficial
interest in 2015 Notes will be entitled to physical delivery in definitive form
of 2015 Notes, equal in principal amount to such beneficial interest and to have
2015 Notes registered in its name as shall be established in a Company Order.
Section 208. Interest.
The 2015 Notes will bear interest (computed on the basis of a 360-day year
consisting of twelve 30-day months) from February 3, 2009 at the rate of 10.125%
per annum, payable semiannually; interest payable on each Interest Payment Date
will include interest accrued from February 3, 2009, or from the most recent
Interest Payment Date to which interest has been paid or duly provided for; the
Interest Payment Dates on which such interest shall be payable are June 15 and
December 15, commencing on June 15, 2009; and the record date for the interest
payable on any Interest Payment Date is the close of business on June 1 or
December 1 (whether or not such day is a Business Day), as the case may be, next
preceding the relevant Interest Payment Date. Interest on each Exchange Note
will accrue from the last interest payment date on which interest was paid on
the 2015 Note surrendered in exchange therefore, or, if no interest has been
paid on such 2015 Note, from the date of its original issue.
Section 209. Authorized Denominations.
The 2015 Notes shall be issuable in denominations of $2,000 and integral
multiples of $1,000 in excess thereof.
Section 210. Redemption.
The 2015 Notes are subject to redemption at the option of the Company as set
forth in the form of the 2015 Note attached hereto as Exhibit A.
Section 211. Exchange Notes.
Unless the context otherwise requires, the 2015 Notes that are Original Notes,
and the Exchange Notes issued in exchange for such Original Notes, shall
constitute one series for all purposes under the Indenture, including without
limitation, amendments, waivers and redemptions. All Exchange Notes issued upon
any exchange of such Original Notes shall be the valid obligations of the
Company, evidencing the same debt, and entitled to the same benefits under the
Indenture, as the Original Notes surrendered upon such exchange. Each Exchange
Note delivered in exchange for an Original Note shall carry the rights to
interest accrued and unpaid, and to accrue, which were carried by such Original
Note.

-7-



--------------------------------------------------------------------------------



 



The Company shall provide prompt written notice of any Registration Default to
the Trustee and Paying Agent. Neither the Trustee nor the Paying Agent shall be
charged with knowledge of a Registration Default until such time as a
Responsible Officer of the Trustee or Paying Agent, as applicable, shall have
received written notice thereof.
Section 212. Change of Control.
     (a) Upon the occurrence of a 2015 Change of Control Repurchase Event (as
defined below), unless the Company has exercised its right to redeem all of the
2015 Notes in accordance with the redemption terms as set forth in the 2015
Notes or has defeased the 2015 Notes as set forth in the 2015 Notes, the Company
shall make an irrevocable offer to each Holder of 2015 Notes to repurchase all
or any part (equal to or in excess of $2,000 and in integral multiples of
$1,000) of such Holder’s 2015 Notes at a repurchase price in cash equal to 101%
of the aggregate principal amount of 2015 Notes repurchased plus accrued and
unpaid interest, if any, on the 2015 Notes repurchased to, but not including,
the date of repurchase.
     (b) Within 30 days following any 2015 Change of Control Repurchase Event
or, at the Company’s option, prior to any Change of Control, but in either case,
after the public announcement of such Change of Control, the Company shall mail,
or shall cause to be mailed, to each Holder of 2015 Notes, with a copy to the
Trustee, a notice:
          (i) describing the transaction or transactions that constitute or may
constitute the 2015 Change of Control Repurchase Event;
          (ii) offering to repurchase all of the 2015 Notes tendered;
          (iii) setting forth the payment date (the “2015 Change of Control
Payment Date”) for the repurchase of the 2015 Notes, which date will be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed;
          (iv) if mailed prior to the date of consummation of the Change of
Control, stating that the offer to repurchase is conditioned on a 2015 Change of
Control Repurchase Event occurring on or prior to the 2015 Change of Control
Payment Date specified in such notice;
          (v) disclosing that any 2015 Note not tendered for repurchase will
continue to accrue interest; and
          (vi) specifying the procedures for tendering 2015 Notes.
     (c) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act, and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the 2015 Notes as a result of a 2015 Change of Control Repurchase
Event. To the extent that the provisions of any securities laws or regulations
conflict with the 2015 Change of Control Repurchase Event provisions of the 2015
Notes, the Company will comply with the applicable securities laws and
regulations and

-8-



--------------------------------------------------------------------------------



 



will not be deemed to have breached its obligations under the 2015 Change of
Control Repurchase Event provisions of the 2015 Notes by virtue of such
conflict.
     (d) On the repurchase date following a 2015 Change of Control Repurchase
Event, the Company shall, to the extent lawful:
          (i) accept for payment all of the 2015 Notes or portions thereof
properly tendered pursuant to such offer;
          (ii) deposit with the Paying Agent an amount equal to the aggregate
purchase price in respect of all of the 2015 Notes or portions thereof properly
tendered; and
          (iii) deliver or cause to be delivered to the Trustee the 2015 Notes
properly accepted, together with an Officers’ Certificate of the Company stating
the aggregate principal amount of 2015 Notes or portions thereof being
repurchased by the Company.
     (e) Upon receipt of the required funds, the Paying Agent will promptly
distribute to each Holder of 2015 Notes properly tendered the purchase price for
such 2015 Notes deposited with the Paying Agent by the Company, the Company will
execute and the Authenticating Agent, upon the execution and delivery by the
Company of such 2015 Notes, will promptly authenticate and deliver (or cause to
be transferred by book-entry) to each Holder a new 2015 Note equal in principal
amount to any unpurchased portion of any 2015 Notes surrendered; provided that
each new 2015 Note will be in a principal amount of an integral multiple of
$1,000.
     (f) The Company shall not be required to make an offer to repurchase the
2015 Notes upon a 2015 Change of Control Repurchase Event if a third party makes
such an offer in the manner, at the times and otherwise in compliance with the
requirements for an offer made by the Company and such third party purchases all
2015 Notes properly tendered and not withdrawn under its offer. In addition, the
Company shall not repurchase any 2015 Notes if there has occurred and is
continuing on the 2015 Change of Control Payment Date an Event of Default in
respect of any series of notes under the Indenture, other than a default in the
payment of all or any portion of the aggregate purchase price in respect of all
2015 Notes or portions thereof properly tendered in connection with a 2015
Change of Control Repurchase Event.
     (g) Solely for purposes of this Section 212 in connection with the 2015
Notes, the following terms shall have the following meanings:
“2015 Below Investment Grade Ratings Event” means that on any day commencing
60 days prior to the first public announcement by the Company of any Change of
Control (or pending Change of Control) and ending 60 days following consummation
of such Change of Control (which period will be extended following consummation
of a Change of Control for up to an additional 60 days for so long as either of
the Rating Agencies has publicly announced that it is considering a possible
ratings change), the 2015 Notes are downgraded to a rating that is below

-9-



--------------------------------------------------------------------------------



 



Investment Grade by each of the Rating Agencies (regardless of whether the
rating prior to such downgrade was Investment Grade or below Investment Grade).
“2015 Change of Control Repurchase Event” means the occurrence of both a Change
of Control and a 2015 Below Investment Grade Ratings Event.
Section 213. Appointment of Agents.
Citibank, N.A. will initially be the Security Registrar and Paying Agent for the
2015 Notes and will act as such only at its offices (a) for Securities transfer
purposes and for purposes of presentment and surrender of Securities for the
final distributions thereon, at Citibank, N.A., 111 Wall Street, 15th Floor, New
York, New York 10005, Attention: 15th Floor Window and (b) for all other
purposes, at Citibank, N.A., 388 Greenwich Street, 14th Floor, New York, New
York, 10013, Attention: Global Transaction Services, Vulcan Materials Company;
or any other address that the Securities Registrar and Paying Agent may
designate with respect to itself from time to time by notice to the Trustee, the
Company and the Holders.
ARTICLE THREE
GENERAL TERMS AND CONDITIONS OF THE 2018 NOTES
Section 301. Designation and Principal Amount.
There is hereby authorized and established a series of Securities under the
Indenture, designated as the “10.375% Notes due 2018”, which is not limited in
aggregate principal amount. The aggregate principal amount of the 2018 Notes to
be issued shall be as set forth in any Company Order for the authentication and
delivery of the 2018 Notes, pursuant to Section 303 of the Indenture.
Section 302. Maturity.
The Stated Maturity of principal for the 2018 Notes will be December 15, 2018.
Section 303. Further Issues.
The Company may from time to time, without the consent of the Holders of the
2018 Notes, issue additional notes of that series. Any such additional notes
will have the same ranking, interest rate, maturity date and other terms as the
2018 Notes. Any such additional notes, together with the 2018 Notes herein
provided for, will constitute a single series of Securities under the Indenture.
Section 304. Form and Payment.
Principal of, premium, if any, and interest on the 2018 Notes shall be payable
in U.S. dollars.
Section 305. Global Securities.

-10-



--------------------------------------------------------------------------------



 



Upon the original issuance, the 2018 Notes will be represented by one or more
Global Securities registered in the name of Cede & Co., the nominee of DTC. The
Company will issue the 2018 Notes in denominations of $2,000 and integral
multiples of $1,000 in excess thereof and will deposit the Global Securities
with DTC or its custodian and register the Global Securities in the name of Cede
& Co.
Section 306. Securities Act Legend; Transfers and Exchanges.
     (a) Upon the original issuance, the 2018 Notes shall be issued in the form
of Restricted Global Notes.
     (b) Transfers and exchanges of the 2018 Notes and beneficial interests in
such 2018 Notes represented by a Global Note shall be made only in accordance
with this Section 306(b).
          (i) Restricted Global Note to Regulation S Global Note or Unrestricted
Global Note. If the owner of a beneficial interest in the Restricted Global Note
wishes to transfer such interest to a Person who wishes to acquire the same in
the form of a beneficial interest in the Regulation S Global Note or the
Unrestricted Global Note, such transfer may be effected only in accordance with
the provisions of this Section 306(b)(i) and subject to the rules and procedures
of the Depositary. Upon receipt by the Security Registrar of (A) an order given
by the Depositary or its authorized representative directing that a beneficial
interest in the Regulation S Global Note or Unrestricted Global Note in a
specified principal amount be credited to a specified Agent Member’s account and
that a beneficial interest in the Restricted Global Note in an equal amount be
debited from the same or another specified Agent Member’s account and (B) an
Unrestricted Notes Certificate, satisfactory to the Company and duly executed by
the Holder of such Restricted Global Note or his attorney duly authorized in
writing, then the Security Registrar shall reduce the principal amount of such
Restricted Global Note and increase the principal amount of the Regulation S
Global Note or the Unrestricted Global Note by such specified principal amount,
provided that if the transfer is to occur during the Restricted Period, then
such Person will take delivery in the form of a Regulation S Global Note.
          (ii) Regulation S Global Note to Restricted Global Note. If, during
the Restricted Period, the owner of a beneficial interest in the Regulation S
Global Note wishes to transfer such interest to a Person who wishes to acquire
the same in the form of a beneficial interest in the Restricted Global Note,
such transfer may be effected only in accordance with this Section 306(b)(ii)
and subject to the rules and procedures of the Depositary. Upon receipt by the
Security Registrar of (A) an order given by the Depositary or its authorized
representative directing that a beneficial interest in the Restricted Global
Note in a specified principal amount be credited to a specified Agent Member’s
account and that a beneficial interest in the Regulation S Global Note in an
equal principal amount be debited from the same or another specified Agent
Member’s account and (B) an Unrestricted Notes Certificate, satisfactory to the
Company and duly executed by the Holder of such Regulation S Global Note or his
attorney duly authorized in writing, then the Security Registrar, shall reduce
the principal amount of such Regulation S Global Note and increase the principal
amount of the Restricted Global Note by such specified principal amount.

-11-



--------------------------------------------------------------------------------



 



          (iii) Global Note to Non-Global Note. Except as set forth in this
Indenture or pursuant to any such transfer in accordance with the Registration
Rights Agreement, no Global Note may be exchanged in whole or in part for
registered 2018 Notes, and no transfer of a Global Note in whole or in part may
be registered, in the name of any Person other than the Depositary for such
Global Note or a nominee thereof.
Section 307. Definitive Form.
If (a) the Depositary is at any time unwilling or unable to continue as
depositary or ceases to be a registered clearing agency and, in either case, a
successor depositary is not appointed by the Company within 90 days of notice
thereof, (b) an Event of Default has occurred with regard to the 2018 Notes and
has not been cured or waived, or (c) the Company at any time and in its sole
discretion determines not to have the 2018 Notes represented by Global
Securities, the Company may issue the 2018 Notes in definitive form in exchange
for such Global Securities. In any such instance, an owner of a beneficial
interest in 2018 Notes will be entitled to physical delivery in definitive form
of 2018 Notes, equal in principal amount to such beneficial interest and to have
2018 Notes registered in its name as shall be established in a Company Order.
Section 308. Interest.
The 2018 Notes will bear interest (computed on the basis of a 360-day year
consisting of twelve 30-day months) from February 3, 2009 at the rate of 10.375%
per annum, payable semiannually; interest payable on each Interest Payment Date
will include interest accrued from February 3, 2009, or from the most recent
Interest Payment Date to which interest has been paid or duly provided for; the
Interest Payment Dates on which such interest shall be payable are June 15 and
December 15, commencing on June 15, 2009; and the record date for the interest
payable on any Interest Payment Date is the close of business on June 1 or
December 1 (whether or not such day is a Business Day), as the case may be, next
preceding the relevant Interest Payment Date. Interest on each Exchange Note
will accrue from the last interest payment date on which interest was paid on
the 2018 Note surrendered in exchange therefore, or, if no interest has been
paid on such 2018 Note, from the date of its original issue.
Section 309. Authorized Denominations.
The 2018 Notes shall be issuable in denominations of $2,000 and integral
multiples of $1,000 in excess thereof.
Section 310. Redemption.
The 2018 Notes are subject to redemption at the option of the Company as set
forth in the form of the 2018 Note attached hereto as Exhibit B.
Section 311. Exchange Notes.
Unless the context otherwise requires, the 2018 Notes that are Original Notes,
and the Exchange Notes issued in exchange for such Original Notes, shall
constitute one series for all purposes

-12-



--------------------------------------------------------------------------------



 



under the Indenture, including without limitation, amendments, waivers and
redemptions. All Exchange Notes issued upon any exchange of such Original Notes
shall be the valid obligations of the Company, evidencing the same debt, and
entitled to the same benefits under the Indenture, as the Original Notes
surrendered upon such exchange. Each Exchange Note delivered in exchange for an
Original Note shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such Original Note.
The Company shall provide prompt written notice of any Registration Default to
the Trustee and Paying Agent. Neither the Trustee nor the Paying Agent shall be
charged with knowledge of a Registration Default until such time as a
Responsible Officer of the Trustee or Paying Agent, as applicable, shall have
received written notice thereof.
Section 312. Change of Control.
     (a) Upon the occurrence of a 2018 Change of Control Repurchase Event (as
defined below), unless the Company has exercised its right to redeem all of the
2018 Notes in accordance with the redemption terms as set forth in the 2018
Notes or has defeased the 2018 Notes as set forth in the 2018 Notes, the Company
shall make an irrevocable offer to each Holder of 2018 Notes to repurchase all
or any part (equal to or in excess of $2,000 and in integral multiples of
$1,000) of such Holder’s 2018 Notes at a repurchase price in cash equal to 101%
of the aggregate principal amount of 2018 Notes repurchased plus accrued and
unpaid interest, if any, on the 2018 Notes repurchased to, but not including,
the date of repurchase.
     (b) Within 30 days following any 2018 Change of Control Repurchase Event
or, at the Company’s option, prior to any Change of Control, but in either case,
after the public announcement of such Change of Control, the Company shall mail,
or shall cause to be mailed, to each Holder of 2018 Notes, with a copy to the
Trustee, a notice:
          (i) describing the transaction or transactions that constitute or may
constitute the 2018 Change of Control Repurchase Event;
          (ii) offering to repurchase all of the 2018 Notes tendered;
          (iii) setting forth the payment date (the “2018 Change of Control
Payment Date”) for the repurchase of the 2018 Notes, which date will be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed;
          (iv) if mailed prior to the date of consummation of the Change of
Control, stating that the offer to repurchase is conditioned on a 2018 Change of
Control Repurchase Event occurring on or prior to the 2018 Change of Control
Payment Date specified in such notice;
          (v) disclosing that any 2018 Note not tendered for repurchase will
continue to accrue interest; and
          (vi) specifying the procedures for tendering 2018 Notes.

-13-



--------------------------------------------------------------------------------



 



     (c) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act, and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the 2018 Notes as a result of a 2018 Change of Control Repurchase
Event. To the extent that the provisions of any securities laws or regulations
conflict with the 2018 Change of Control Repurchase Event provisions of the 2018
Notes, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under the
2018 Change of Control Repurchase Event provisions of the 2018 Notes by virtue
of such conflict.
     (d) On the repurchase date following a 2018 Change of Control Repurchase
Event, the Company shall, to the extent lawful:
          (i) accept for payment all of the 2018 Notes or portions thereof
properly tendered pursuant to such offer;
          (ii) deposit with the Paying Agent an amount equal to the aggregate
purchase price in respect of all of the 2018 Notes or portions thereof properly
tendered; and
          (iii) deliver or cause to be delivered to the Trustee the 2018 Notes
properly accepted, together with an Officers’ Certificate of the Company stating
the aggregate principal amount of 2018 Notes or portions thereof being
repurchased by the Company.
     (e) Upon receipt of the required funds, the Paying Agent will promptly
distribute to each Holder of 2018 Notes properly tendered the purchase price for
such 2018 Notes deposited with the Paying Agent by the Company, the Company will
execute and the Authenticating Agent, upon the execution and delivery by the
Company of such 2018 Notes, will promptly authenticate and deliver (or cause to
be transferred by book-entry) to each Holder a new 2018 Note equal in principal
amount to any unpurchased portion of any 2018 Notes surrendered; provided that
each new 2018 Note will be in a principal amount of an integral multiple of
$1,000.
     (f) The Company shall not be required to make an offer to repurchase the
2018 Notes upon a 2018 Change of Control Repurchase Event if a third party makes
such an offer in the manner, at the times and otherwise in compliance with the
requirements for an offer made by the Company and such third party purchases all
2018 Notes properly tendered and not withdrawn under its offer. In addition, the
Company shall not repurchase any 2018 Notes if there has occurred and is
continuing on the 2018 Change of Control Payment Date an Event of Default in
respect of any series of notes under the Indenture, other than a default in the
payment of all or any portion of the aggregate purchase price in respect of all
2018 Notes or portions thereof properly tendered in connection with a 2018
Change of Control Repurchase Event.
     (g) Solely for purposes of this Section 312 in connection with the 2018
Notes, the following terms shall have the following meanings:

-14-



--------------------------------------------------------------------------------



 



“2018 Below Investment Grade Ratings Event” means that on any day commencing
60 days prior to the first public announcement by the Company of any Change of
Control (or pending Change of Control) and ending 60 days following consummation
of such Change of Control (which period will be extended following consummation
of a Change of Control for up to an additional 60 days for so long as either of
the Rating Agencies has publicly announced that it is considering a possible
ratings change), the 2018 Notes are downgraded to a rating that is below
Investment Grade by each of the Rating Agencies (regardless of whether the
rating prior to such downgrade was Investment Grade or below Investment Grade).
“2018 Change of Control Repurchase Event” means the occurrence of both a Change
of Control and a 2018 Below Investment Grade Ratings Event.
Section 313. Appointment of Agents.
Citibank, N.A. will initially be the Security Registrar and Paying Agent for the
2018 Notes and will act as such only at its offices (a) for Securities transfer
purposes and for purposes of presentment and surrender of Securities for the
final distributions thereon, at Citibank, N.A., 111 Wall Street, 15th Floor, New
York, New York 10005, Attention: 15th Floor Window and (b) for all other
purposes, at Citibank, N.A., 388 Greenwich Street, 14th Floor, New York, New
York, 10013, Attention: Global Transaction Services, Vulcan Materials Company;
or any other address that the Securities Registrar and Paying Agent may
designate with respect to itself from time to time by notice to the Trustee, the
Company and the Holders.
ARTICLE FOUR
FORMS OF NOTES
Section 401. Form of 2015 Notes.
The 2015 Notes and the Trustee’s Certificate of Authentication to be endorsed
thereon are to be substantially in the form set forth in Exhibit A hereto.
Section 402. Form of 2018 Notes.
The 2018 Notes and the Trustee’s Certificate of Authentication to be endorsed
thereon are to be substantially in the form set forth in Exhibit B hereto.
ARTICLE FIVE
ORIGINAL ISSUE OF NOTES
Section 501. Original Issue of 2015 Notes.
The 2015 Notes may, upon execution of this Supplemental Indenture, be executed
by the Company and delivered to the Trustee for authentication, and the Trustee
shall, upon Company Order, authenticate and deliver such 2015 Notes as in such
Company Order provided.

-15-



--------------------------------------------------------------------------------



 



Section 502. Original Issue of 2018 Notes.
The 2018 Notes may, upon execution of this Supplemental Indenture, be executed
by the Company and delivered to the Trustee for authentication, and the Trustee
shall, upon Company Order, authenticate and deliver such 2018 Notes as in such
Company Order provided.
ARTICLE SIX
MISCELLANEOUS
Section 601. Ratification of Indenture.
The Indenture, as supplemented by this Supplemental Indenture, is in all
respects ratified and confirmed, and this Supplemental Indenture shall be deemed
part of the Indenture in the manner and to the extent herein and therein
provided; provided that the provisions of this Supplemental Indenture apply
solely with respect to the 2015 Notes and the 2018 Notes.
Section 602. Trustee Not Responsible for Recitals.
The recitals herein contained are made by the Company and not by the Trustee,
and the Trustee assumes no responsibility for the correctness thereof. The
Trustee makes no representation as to the validity or sufficiency of this
Supplemental Indenture.
Section 603. Governing Law.
This Supplemental Indenture, each 2015 Note and each 2018 Note shall be governed
by and construed in accordance with the laws of the State of New York.
Section 604. Separability.
In case any one or more of the provisions contained in this Supplemental
Indenture, the 2015 Notes or the 2018 Notes shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Supplemental
Indenture or of the notes, but this Supplemental Indenture and the notes shall
be construed as if such invalid or illegal or unenforceable provision had never
been contained herein or therein.
Section 605. Counterparts.
This Supplemental Indenture may be executed in any number of counterparts each
of which shall be an original; but such counterparts shall together constitute
but one and the same instrument.

-16-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the day and year first above written.

            VULCAN MATERIALS COMPANY
      By:   /s/ D. F. Sansone         Name:   Daniel F. Sansone        Title:  
Senior Vice President and Chief Financial Officer        WILMINGTON TRUST
COMPANY,
as Trustee
      By:   /s/ Joshua C. Jones         Name:   Joshua C. Jones        Title:  
Financial Services Officer     

Acknowledged:
CITIBANK, N.A.,
as initial Authenticating Agent, Paying Agent,
Security Registrar and Calculation Agent

          By:   /s/ John Hannon         Name:   John Hannon        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF 2015 NOTES
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED
IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND NO TRANSFER OF THIS
SECURITY (EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR
BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN SUCH LIMITED CIRCUMSTANCES.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
[INCLUDE IF SECURITY IS A RESTRICTED GLOBAL NOTE: THE SECURITIES EVIDENCED
HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR
(2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION
S UNDER THE SECURITIES ACT, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED
STATES AND OTHER JURISDICTIONS.
THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED IN
ACCORDANCE WITH THE INDENTURE FROM TIME TO TIME TO

A-1



--------------------------------------------------------------------------------



 



MODIFY THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS SECURITY TO
REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY SHALL BE DEEMED BY THE
ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT.]
[INCLUDE IF SECURITY IS A REGULATION S NOTE: — UNTIL FORTY DAYS AFTER THE DATE
ON WHICH THESE SECURITIES WERE FIRST OFFERED, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) MAY VIOLATE THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR SALE IS MADE OTHERWISE THAN
IN ACCORDANCE WITH RULE 144A THEREUNDER.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
(1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.
THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED IN
ACCORDANCE WITH THE INDENTURE FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON
RESALES AND OTHER TRANSFERS OF THIS SECURITY TO REFLECT ANY CHANGE IN APPLICABLE
LAW OR REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO
THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS
SECURITY SHALL BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO
ANY SUCH AMENDMENT OR SUPPLEMENT.]
VULCAN MATERIALS COMPANY
10.125% NOTE DUE 2015

      No.                       $                    

A-2



--------------------------------------------------------------------------------



 



CUSIP No. [929160 AN9(144A)/U92996 AA2(Reg. S)/ 929160 AP4 (Registered)]
     Vulcan Materials Company, a corporation duly organized and existing under
the laws of New Jersey (herein called the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to CEDE & CO., or registered assigns, the
principal sum of                      Dollars on December 15, 2015, and to pay
interest thereon from February 3, 2009 or from the most recent Interest Payment
Date to which interest has been paid or duly provided for, semi-annually on
June 15 and December 15 in each year, commencing June 15, 2009 at the rate of
10.125% per annum, until the principal hereof is paid or made available for
payment, and (to the extent that the payment of such interest shall be legally
enforceable) at the rate of 10.125% per annum on any overdue principal and
premium and on any overdue installment of interest. The interest so payable, and
punctually paid or duly provided for, on any Interest Payment Date will, as
provided in such Indenture, be paid to the Person in whose name this Security
(or one or more Predecessor Securities) is registered at the close of business
on the Regular Record Date for such interest, which shall be the June 1 or
December 1 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date. Any such interest not so punctually paid or duly
provided for will forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Securities of this
series not less than 10 days prior to such Special Record Date, or be paid at
any time in any other lawful manner not inconsistent with the requirements of
any securities exchange on which the Securities of this series may be listed,
and upon such notice as may be required by such exchange, all as more fully
provided in said Indenture.
     [TO BE INCLUDED IF SECURITY IS AN ORIGINAL NOTE: Pursuant to the Exchange
and Registration Rights Agreement, dated as of February 3, 2009 (the
“Registration Rights Agreement”), by and among the Company and Goldman, Sachs &
Co., the Company has agreed for the benefit of the Holder of this Security that
it will (i) file under the Securities Act, no later than 90 days after the date
on which this Security is initially issued (the “Issue Date”), a registration
statement (the “Exchange Offer Registration Statement”) relating to an offer to
exchange this Security for a new debt security having terms substantially
identical to this Security but that is registered under the Securities Act (the
“Exchange Offer”), (ii) use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to become effective under the Securities
Act no later than 180 days following the Issue Date, (iii) use its commercially
reasonable efforts to commence the Exchange Offer promptly, but no later than 10
Business Days after the Exchange Offer Registration Statement has become
effective, and (iv) hold the Exchange Offer open for at least 20 Business Days;
provided, however, that if on or prior to the time the Exchange Offer is
completed, existing interpretations of the Securities and Exchange Commission or
the staff thereof are changed such that this Security is not or would not be,
upon receipt under the Exchange Offer, transferable by the Holder of this
Security (other than a “Restricted Holder” as defined in the Registration Rights
Agreement) without restriction under the Securities Act, the Company has agreed
to file under the Securities Act, a shelf registration statement providing for
the registration of and the sale on a continuous or delayed basis by the

A-3



--------------------------------------------------------------------------------



 



Holder of this Security (such registration statement, the “Shelf Registration
Statement”) no later than 30 days after such Shelf Registration Statement filing
obligation arises (but no earlier than 90 days after the Issue Date) and to use
its commercially reasonable efforts to cause the Shelf Registration Statement to
become effective no later than 90 days after such Shelf Registration Statement
filing obligation arises (but no earlier than 180 days after the Issue Date).
     In the event that (i) the Company fails to file an Exchange Offer
Registration Statement with the Securities and Exchange Commission within
90 days of the Issue Date; (ii) the Exchange Offer Registration Statement is not
declared effective by the Securities and Exchange Commission within 180 days of
the Issue Date; (iii) the Exchange Offer is not commenced within 10 Business
Days after the Exchange Offer Registration Statement is declared effective or
the Exchange Offer is not held open for at least 20 Business Days; (iv) a Shelf
Registration Statement is required to be filed and is not filed within 30 days
of after such Shelf Registration Statement filing obligation arises (but no
earlier than 90 days after the Issue Date); (v) a Shelf Registration Statement
is required to be filed and is not effective within 90 days of after such Shelf
Registration Statement filing obligation arises (but no earlier than 180 days
after the Issue Date); or (vi) the Exchange Offer Registration Statement or, if
applicable, the Shelf Registration Statement is filed and declared effective but
shall thereafter either be withdrawn by the Company or shall become subject to a
stop order, except as permitted by the Registration Rights Agreement, in each
case (i) through (vi) upon the terms and conditions set forth in the
Registration Rights Agreement (each such event referred to in clauses
(i) through (vi), a “Registration Default” and each period from and including
the date on which a Registration Default has occurred to but excluding the date
on which all Registration Defaults have been cured, a “Registration Default
Period”), then special interest (“Special Interest”) will accrue (in addition to
any stated interest on this Security) at a per annum rate of 0.25% for the first
90 days of the Registration Default Period, at a per annum rate of 0.50% for the
second 90 days of the Registration Default Period, at a per annum rate of 0.75%
for the third 90 days of the Registration Default Period and at a per annum rate
of 1.0% thereafter for the remaining portion of the Registration Default Period.
In the case of a Registration Default, the Company’s only obligation under the
Registration Rights Agreement is to pay Special Interest. Accrued Special
Interest, if any, shall be paid in cash in arrears on each Interest Payment Date
for the 2015 Notes; and the amount of accrued Special Interest shall be
determined on the basis of the number of days actually elapsed.]
     Payment of the principal of (and premium, if any) and interest on this
Security will be made at the office or agency of the Company maintained for that
purpose in New York, New York, in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.
     Reference is hereby made to the further provisions of this Security set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon has been executed by the
Trustee or an authentication agent on its behalf referred to on the reverse
hereof by manual signature, this

A-4



--------------------------------------------------------------------------------



 



Security shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.
Dated:

            VULCAN MATERIALS COMPANY
      By:                        

          Attest:
               

A-6



--------------------------------------------------------------------------------



 



         

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Securities of the
series designated therein referred to
in the within-mentioned Indenture.

          WILMINGTON TRUST COMPANY,
   as Trustee
      By:           Authorized Officer     

                      or

    WILMINGTON TRUST COMPANY,
   as Trustee
      By:   CITIBANK, N.A., as Authenticating Agent                     By:    
      Authorized Officer               

A-7



--------------------------------------------------------------------------------



 



(FORM OF REVERSE OF 2015 NOTE)
     This Security is one of a duly authorized issue of securities of the
Company (herein called the “Securities”), issued and to be issued in one or more
series under a Senior Debt Indenture, dated as of December 11, 2007 (herein
called the “Indenture”), as supplemented by the Third Supplemental Indenture,
dated as of February 3, 2009, between the Company and Wilmington Trust Company,
as Trustee (herein called the “Trustee”, which term includes any successor
trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Trustee and the Holders of the Securities and of the terms upon which the
Securities are, and are to be, authenticated and delivered. This Security is one
of the series designated on the face hereof.
     The Securities are subject to redemption upon not less than 30 days’ nor
more than 60 days’ notice by mail, at any time, as a whole or in part, at the
election of the Company, at a redemption price equal to the greater of (i) one
hundred percent (100%) of the principal amount of the Securities and (ii) the
sum of the present values of the remaining scheduled payments of principal and
interest (exclusive of interest accrued to the Redemption Date) on the
Securities discounted to the Redemption Date on a semiannual basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate (as
defined below), plus 50 basis points, and plus accrued and unpaid interest, if
any, on the Securities being redeemed to the Redemption Date, but interest
installments whose Stated Maturity is on or prior to such Redemption Date will
be payable to the Holders of such Securities, or one or more Predecessor
Securities, of record at the close of business on the relevant record dates
referred to on the face hereof, all as provided in the Indenture.
     The Independent Investment Banker (as defined below) will calculate the
Redemption Price.
     “Comparable Treasury Issue” means the United States Treasury security
selected by the Independent Investment Banker as having a maturity comparable to
the remaining term of the Securities to be redeemed that would be used, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity with the
remaining term of those Securities.
     “Comparable Treasury Price” means, with respect to the Securities on any
Redemption Date, (i) the average of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
on the third Business Day preceding such Redemption Date, as set forth in the
daily statistical release (or any successor release) published by the Federal
Reserve Bank of New York and designated “Composite 3:30 p.m. Quotations for U.S.
Government Securities” or (ii) if such release (or any successor release) is not
published or does not contain such prices on such Business Day, (a) the average
of the Reference Treasury Dealer Quotations for such Redemption Date, after
excluding the highest and lowest of such

A-8



--------------------------------------------------------------------------------



 



Reference Treasury Dealer Quotations, or (b) if the Trustee obtains fewer than
four such Reference Treasury Dealer Quotations, the average of all such
quotations.
     “Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Trustee as directed by the Company.
     “Reference Treasury Dealer” means each of Banc of America Securities LLC,
Goldman, Sachs & Co., J.P. Morgan Securities Inc. and Wachovia Capital Markets,
LLC, and their respective successors; provided, however, that if any of the
foregoing shall cease to be a primary U.S. Government securities dealer in New
York City (a “Primary Treasury Dealer”), the Company shall replace that former
dealer with another Primary Treasury Dealer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and the Securities on any Redemption Date, the
average, as determined by the Trustee, of the bid and asked prices for the
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Trustee by such Reference Treasury
Dealer at 5:00 p.m. on the third Business Day preceding such Redemption Date.
     “Treasury Rate” means, with respect to the Securities on any Redemption
Date, the rate per annum equal to the semiannual equivalent yield to maturity of
the Comparable Treasury Issue, assuming a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such Redemption Date.
     In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
will be issued in the name of the Holder hereof upon the cancellation hereof.
     If an Event of Default with respect to Securities of this series shall
occur and be continuing, the principal of the Securities of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture.
     The Indenture contains provisions for defeasance at any time of (i) the
entire indebtedness of the Company on this Security and (ii) certain restrictive
covenants and other covenants and the related Events of Default, upon compliance
by the Company with certain conditions set forth therein, which provisions apply
to this Security. In addition, upon the Company’s exercise of the option
provided in Section 1301 to obtain a covenant defeasance with respect to this
Security, the Company shall be released from its obligations under Section 212
of the Third Supplemental Indenture (in addition to the Sections provided in
Section 1303 of the Indenture) with respect to this Security on and after the
date the applicable conditions set forth in Section 1304 are satisfied.
     The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of a majority in principal amount of

A-9



--------------------------------------------------------------------------------



 



the Securities at the time Outstanding of each series to be affected. The
Indenture also contains provisions permitting the Holders of specified
percentages in principal amount of the Securities of each series at the time
Outstanding, on behalf of the Holders of all Securities of such series, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Security shall be conclusive and binding upon such
Holder and upon all future Holders of this Security and of any Security issued
upon the registration of transfer hereof or in exchange herefor or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Security.
     Except as set forth in Article Thirteen of the Indenture, no reference
herein to the Indenture and no provision of this Security or of the Indenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of and any premium and interest on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of and any premium and
interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.
     The Securities of this series are issuable only in registered form without
coupons in denominations of $2,000 and multiples of $1,000 thereof. As provided
in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
     Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     All terms used in this Security which are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF 2018 NOTES
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED
IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND NO TRANSFER OF THIS
SECURITY (EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR
BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN SUCH LIMITED CIRCUMSTANCES.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
[INCLUDE IF SECURITY IS A RESTRICTED GLOBAL NOTE: THE SECURITIES EVIDENCED
HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR
(2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION
S UNDER THE SECURITIES ACT, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED
STATES AND OTHER JURISDICTIONS.

B-1



--------------------------------------------------------------------------------



 



THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED IN
ACCORDANCE WITH THE INDENTURE FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON
RESALES AND OTHER TRANSFERS OF THIS SECURITY TO REFLECT ANY CHANGE IN APPLICABLE
LAW OR REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO
THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS
SECURITY SHALL BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO
ANY SUCH AMENDMENT OR SUPPLEMENT.]
[INCLUDE IF SECURITY IS A REGULATION S NOTE: — UNTIL FORTY DAYS AFTER THE DATE
ON WHICH THESE SECURITIES WERE FIRST OFFERED, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) MAY VIOLATE THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR SALE IS MADE OTHERWISE THAN
IN ACCORDANCE WITH RULE 144A THEREUNDER.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
(1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.
THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED IN
ACCORDANCE WITH THE INDENTURE FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON
RESALES AND OTHER TRANSFERS OF THIS SECURITY TO REFLECT ANY CHANGE IN APPLICABLE
LAW OR REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO
THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS
SECURITY SHALL BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO
ANY SUCH AMENDMENT OR SUPPLEMENT.]
VULCAN MATERIALS COMPANY
10.375% NOTE DUE 2018

No.                       $                                        

CUSIP No. [929160 AL3(144A)/U92996 AB0(Reg. S)/ 929160 AM1 (Registered)]

B-2



--------------------------------------------------------------------------------



 



     Vulcan Materials Company, a corporation duly organized and existing under
the laws of New Jersey (herein called the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to CEDE & CO., or registered assigns, the
principal sum of                                          Dollars on
December 15, 2018, and to pay interest thereon from February 3, 2009 or from the
most recent Interest Payment Date to which interest has been paid or duly
provided for, semi-annually on June 15 and December 15 in each year, commencing
June 15, 2009 at the rate of 10.375% per annum, until the principal hereof is
paid or made available for payment, and (to the extent that the payment of such
interest shall be legally enforceable) at the rate of 10.375% per annum on any
overdue principal and premium and on any overdue installment of interest. The
interest so payable, and punctually paid or duly provided for, on any Interest
Payment Date will, as provided in such Indenture, be paid to the Person in whose
name this Security (or one or more Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest, which shall be
the June 1 or December 1 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such interest not so punctually
paid or duly provided for will forthwith cease to be payable to the Holder on
such Regular Record Date and may either be paid to the Person in whose name this
Security (or one or more Predecessor Securities) is registered at the close of
business on a Special Record Date for the payment of such Defaulted Interest to
be fixed by the Trustee, notice whereof shall be given to Holders of Securities
of this series not less than 10 days prior to such Special Record Date, or be
paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Securities of this series
may be listed, and upon such notice as may be required by such exchange, all as
more fully provided in said Indenture.
     [TO BE INCLUDED IF SECURITY IS AN ORIGINAL NOTE: Pursuant to the Exchange
and Registration Rights Agreement, dated as of February 3, 2009 (the
“Registration Rights Agreement”), by and among the Company and Goldman, Sachs &
Co., the Company has agreed for the benefit of the Holder of this Security that
it will (i) file under the Securities Act, no later than 90 days after the date
on which this Security is initially issued (the “Issue Date”), a registration
statement (the “Exchange Offer Registration Statement”) relating to an offer to
exchange this Security for a new debt security having terms substantially
identical to this Security but that is registered under the Securities Act (the
“Exchange Offer”), (ii) use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to become effective under the Securities
Act no later than 180 days following the Issue Date, (iii) use its commercially
reasonable efforts to commence the Exchange Offer promptly, but no later than 10
Business Days after the Exchange Offer Registration Statement has become
effective, and (iv) hold the Exchange Offer open for at least 20 Business Days;
provided, however, that if on or prior to the time the Exchange Offer is
completed, existing interpretations of the Securities and Exchange Commission or
the staff thereof are changed such that this Security is not or would not be,
upon receipt under the Exchange Offer, transferable by the Holder of this
Security (other than a “Restricted Holder” as defined in the Registration Rights
Agreement) without restriction under the Securities Act, the Company has agreed
to file under the Securities Act, a shelf registration statement providing for
the registration of and the sale on a continuous or delayed basis by the

B-3



--------------------------------------------------------------------------------



 



Holder of this Security (such registration statement, the “Shelf Registration
Statement”) no later than 30 days after such Shelf Registration Statement filing
obligation arises (but no earlier than 90 days after the Issue Date) and to use
its commercially reasonable efforts to cause the Shelf Registration Statement to
become effective no later than 90 days after such Shelf Registration Statement
filing obligation arises (but no earlier than 180 days after the Issue Date).
     In the event that (i) the Company fails to file an Exchange Offer
Registration Statement with the Securities and Exchange Commission within
90 days of the Issue Date; (ii) the Exchange Offer Registration Statement is not
declared effective by the Securities and Exchange Commission within 180 days of
the Issue Date; (iii) the Exchange Offer is not commenced within 10 Business
Days after the Exchange Offer Registration Statement is declared effective or
the Exchange Offer is not held open for at least 20 Business Days; (iv) a Shelf
Registration Statement is required to be filed and is not filed within 30 days
of after such Shelf Registration Statement filing obligation arises (but no
earlier than 90 days after the Issue Date); (v) a Shelf Registration Statement
is required to be filed and is not effective within 90 days of after such Shelf
Registration Statement filing obligation arises (but no earlier than 180 days
after the Issue Date); or (vi) the Exchange Offer Registration Statement or, if
applicable, the Shelf Registration Statement is filed and declared effective but
shall thereafter either be withdrawn by the Company or shall become subject to a
stop order, except as permitted by the Registration Rights Agreement, in each
case (i) through (vi) upon the terms and conditions set forth in the
Registration Rights Agreement (each such event referred to in clauses
(i) through (vi), a “Registration Default” and each period from and including
the date on which a Registration Default has occurred to but excluding the date
on which all Registration Defaults have been cured, a “Registration Default
Period”), then special interest (“Special Interest”) will accrue (in addition to
any stated interest on this Security) at a per annum rate of 0.25% for the first
90 days of the Registration Default Period, at a per annum rate of 0.50% for the
second 90 days of the Registration Default Period, at a per annum rate of 0.75%
for the third 90 days of the Registration Default Period and at a per annum rate
of 1.0% thereafter for the remaining portion of the Registration Default Period.
In the case of a Registration Default, the Company’s only obligation under the
Registration Rights Agreement is to pay Special Interest. Accrued Special
Interest, if any, shall be paid in cash in arrears on each Interest Payment Date
for the 2018 Notes; and the amount of accrued Special Interest shall be
determined on the basis of the number of days actually elapsed.]
     Payment of the principal of (and premium, if any) and interest on this
Security will be made at the office or agency of the Company maintained for that
purpose in New York, New York, in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.
     Reference is hereby made to the further provisions of this Security set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon has been executed by the
Trustee or an authentication agent on its behalf referred to on the reverse
hereof by manual signature, this

B-4



--------------------------------------------------------------------------------



 



Security shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.
Dated:

            VULCAN MATERIALS COMPANY
      By:                        

Attest:
                                                            

B-6



--------------------------------------------------------------------------------



 



          TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Securities of the
series designated therein referred to
in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY,
   as Trustee
  By:           Authorized Officer              or     

          WILMINGTON TRUST COMPANY,
   as Trustee
      By:   CITIBANK, N.A., as Authenticating Agent                       By:  
        Authorized Officer             

B-7



--------------------------------------------------------------------------------



 



         

(FORM OF REVERSE OF 2018 NOTE)
     This Security is one of a duly authorized issue of securities of the
Company (herein called the “Securities”), issued and to be issued in one or more
series under a Senior Debt Indenture, dated as of December 11, 2007 (herein
called the “Indenture”), as supplemented by the Third Supplemental Indenture,
dated as of February 3, 2009, between the Company and Wilmington Trust Company,
as Trustee (herein called the “Trustee”, which term includes any successor
trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Trustee and the Holders of the Securities and of the terms upon which the
Securities are, and are to be, authenticated and delivered. This Security is one
of the series designated on the face hereof.
     The Securities are subject to redemption upon not less than 30 days’ nor
more than 60 days’ notice by mail, at any time, as a whole or in part, at the
election of the Company, at a redemption price equal to the greater of (i) one
hundred percent (100%) of the principal amount of the Securities and (ii) the
sum of the present values of the remaining scheduled payments of principal and
interest (exclusive of interest accrued to the Redemption Date) on the
Securities discounted to the Redemption Date on a semiannual basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate (as
defined below), plus 50 basis points, and plus accrued and unpaid interest, if
any, on the Securities being redeemed to the Redemption Date, but interest
installments whose Stated Maturity is on or prior to such Redemption Date will
be payable to the Holders of such Securities, or one or more Predecessor
Securities, of record at the close of business on the relevant record dates
referred to on the face hereof, all as provided in the Indenture.
     The Independent Investment Banker (as defined below) will calculate the
Redemption Price.
     “Comparable Treasury Issue” means the United States Treasury security
selected by the Independent Investment Banker as having a maturity comparable to
the remaining term of the Securities to be redeemed that would be used, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity with the
remaining term of those Securities.
     “Comparable Treasury Price” means, with respect to the Securities on any
Redemption Date, (i) the average of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
on the third Business Day preceding such Redemption Date, as set forth in the
daily statistical release (or any successor release) published by the Federal
Reserve Bank of New York and designated “Composite 3:30 p.m. Quotations for U.S.
Government Securities” or (ii) if such release (or any successor release) is not
published or does not contain such prices on such Business Day, (a) the average
of the Reference Treasury Dealer Quotations for such Redemption Date, after
excluding the highest and lowest of such Reference Treasury Dealer Quotations,
or (b) if the Trustee obtains fewer than four such Reference Treasury Dealer
Quotations, the average of all such quotations.

B-8



--------------------------------------------------------------------------------



 



     “Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Trustee as directed by the Company.
     “Reference Treasury Dealer” means each of Banc of America Securities LLC,
Goldman, Sachs & Co., J.P. Morgan Securities Inc. and Wachovia Capital Markets,
LLC, and their respective successors; provided, however, that if any of the
foregoing shall cease to be a primary U.S. Government securities dealer in New
York City (a “Primary Treasury Dealer”), the Company shall replace that former
dealer with another Primary Treasury Dealer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and the Securities on any Redemption Date, the
average, as determined by the Trustee, of the bid and asked prices for the
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Trustee by such Reference Treasury
Dealer at 5:00 p.m. on the third Business Day preceding such Redemption Date.
     “Treasury Rate” means, with respect to the Securities on any Redemption
Date, the rate per annum equal to the semiannual equivalent yield to maturity of
the Comparable Treasury Issue, assuming a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such Redemption Date.
     In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
will be issued in the name of the Holder hereof upon the cancellation hereof.
     If an Event of Default with respect to Securities of this series shall
occur and be continuing, the principal of the Securities of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture.
     The Indenture contains provisions for defeasance at any time of (i) the
entire indebtedness of the Company on this Security and (ii) certain restrictive
covenants and other covenants and the related Events of Default, upon compliance
by the Company with certain conditions set forth therein, which provisions apply
to this Security. In addition, upon the Company’s exercise of the option
provided in Section 1301 to obtain a covenant defeasance with respect to this
Security, the Company shall be released from its obligations under Section 312
of the Third Supplemental Indenture (in addition to the Sections provided in
Section 1303 of the Indenture) with respect to this Security on and after the
date the applicable conditions set forth in Section 1304 are satisfied.
     The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities

B-9



--------------------------------------------------------------------------------



 



of each series at the time Outstanding, on behalf of the Holders of all
Securities of such series, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Security.
     Except as set forth in Article Thirteen of the Indenture, no reference
herein to the Indenture and no provision of this Security or of the Indenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of and any premium and interest on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of and any premium and
interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.
     The Securities of this series are issuable only in registered form without
coupons in denominations of $2,000 and multiples of $1,000 thereof. As provided
in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
     Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     All terms used in this Security which are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

B-10



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF UNRESTRICTED NOTES CERTIFICATE
Citibank, NA
111Wall Street, 15th Floor
New York, New York 10005
Attn: 15th Floor Window
Vulcan Materials Company
1200 Urban Center Drive
Birmingham, Alabama 35242
Attn: General Counsel
     Re: [10.125% Notes due 2015][10.375% Notes due 2018]
Reference is made to the Indenture, dated as of December 11, 2007 between the
Vulcan Materials Company (the “Company”) and Wilmington Trust Company, as
Trustee, and as supplemented by the Third Supplemental Indenture, dated
February 3, 2009, between the Company and the Trustee (together, the
“Indenture”). Terms used herein and defined in the Indenture or in Regulation S,
Rule 144 or Rule 144A under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), are used herein as so defined.
This certificate relates to U.S. $                                        
principal amount of Notes, which are evidenced by the following certificate(s)
(the “Specified Securities”):
CUSIP No(s). [___________________________ (144A)][
_______________________________ (Reg. S)]
COMMON CODE
CERTIFICATE No(s).                                         
The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that (i) it is the sole beneficial owner of the Specified
Securities, (ii) it is acting on behalf of all the beneficial owners of the
Specified Securities and is duly authorized by them to do so or (iii) it is the
Holder of a Global Note and has received a certification to the effect set forth
below. Such beneficial owner or owners are referred to herein collectively as
the “Owner”. If the Specified Securities are represented by a Global Note, they
are held through the Depositary or an Agent Member in the name of the
Undersigned, as or on behalf of the Owner. If the Specified Securities are not
represented by a Global Note, they are registered in the name of the
Undersigned, as or on behalf of the Owner.
The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Regulation S Global
Note (if certification is given during the Restricted Period pursuant to
paragraph (1) below) or an Unrestricted Global

C-1



--------------------------------------------------------------------------------



 



Note (if certification is given (a) after the Restricted Period pursuant to
paragraph (1) or (b) pursuant to paragraph (2)). In connection with such
transfer, the Owner hereby certifies or has certified that, unless such transfer
is being effected pursuant to an effective registration statement under the
Securities Act, it is being effected in accordance with Rule 904 of Regulation S
or Rule 144 under the Securities Act and all applicable securities laws of the
states of the United States and other jurisdictions. Accordingly, the Owner
hereby further certifies or has certified as follows:

  (1)   Rule 904 Transfers. If the transfer is being effected in accordance with
Rule 904 of Regulation S:

  (A)   the Owner is not a Distributor of the Securities, an affiliate of the
Company or any such Distributor or a person acting on behalf of any of the
foregoing;     (B)   the offer of the Specified Securities was not made to a
person in the United States or for the account or benefit of a U.S. Person;    
(C)   either:

(i) at the time the buy order was originated, the Transferee was outside the
United States or the Owner and any person acting on its behalf reasonably
believed that the Transferee was outside the United States, or
(ii) the transaction is being executed in, on or through the facilities of the
Eurobond market, as regulated by the International Securities Market Association
or another designated offshore securities market and neither the Owner nor any
person acting on its behalf knows that the transaction has been prearranged with
a buyer in the United States;

  (D)   no directed selling efforts have been made in the United States by or on
behalf of the Owner or any affiliate thereof;

  (E)   if the Owner is a dealer in securities or has received a selling
concession, fee or other remuneration in respect of the Specified Securities,
and the transfer is to occur during the Restricted Period, then the requirements
of Rule 904(b)(1) have been satisfied; and

  (F)   the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act;

provided that if the transfer is to occur during the Restricted Period, then the
Transferee will take delivery in the form of a Regulation S Global Note.

  (2)   Rule 144 Transfers. If the transfer is being effected pursuant to
Rule 144:

  (A)   the transfer is occurring after a holding period of at least six months
has elapsed since the Specified Securities were last acquired from the Company
or from an affiliate of the Company, whichever is later, and is being effected
in accordance the requirements of Rule 144; and

C-2



--------------------------------------------------------------------------------



 



  (B)   if the transfer is occurring prior to the first anniversary of the date
of issuance of the Specified Securities, the Company is, and has been for a
period of at least 90 days immediately before the transfer, subject to the
reporting requirements of section 13 or 15(d) of the Securities Exchange Act of
1934.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
Dated:

                        (Print the name of the Undersigned, as such term is     
defined herein.)                        By:           Name:           Title:    
           (If the Undersigned is a corporation, partnership or fiduciary, the
title of the person signing on behalf of the Undersigned must be stated.)     

C-3